PER CURIAM.
This appeal from an order denying appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) is dismissed for lack of jurisdiction due to counsel’s untimely filing of the notice of appeal. See Demaria v. State, 778 So.2d 302 (Fla. 2d DCA 2000). However, we certify to the Supreme Court of Florida the same question that this court certified in Diaz v. State, 724 So.2d 595, 596 (Fla. 2d DCA 1998), with the following modifications:
DOES THE HOLDING IN LAMBRIX V STATE, 698 SO. 2D 247 (FLA.1996), WHEN CONSIDERED IN LIGHT OF THE SUPREME COURT OF FLORIDA’S PRONOUNCEMENT IN STEELE V. KEHOE, 747 SO. 2D 931 (FLA.1999), FORECLOSE THE PROVISION OF A BELATED APPEAL FROM THE DENIAL OF A POST-CONVICTION MOTION WHEN THE NOTICE OF APPEAL WAS NOT TIMELY FILED DUE TO THE INEFFECTIVENESS OF COUNSEL IN THE COLLATERAL PROCEEDING?
Appeal dismissed; question certified.
THREADGILL, A.C.J., and FULMER and GREEN, JJ., Concur.